In a child protective proceeding pursuant to Family Court Act article 10, the petitioner Commissioner of the New York City Department of Social Services and the Law Guardian on behalf of the child appeal from an order of disposition of the Family Court, Queens County (Gilman, J.), dated June 5, 1985, which, at the close of the petitioner’s case at the fact-finding hearing, dismissed the petition.
Ordered that the order is reversed, without costs or disbursements, the matter is remitted to the Family Court, Queens County, for a new fact-finding hearing and determination, and the temporary order of protection originally dated October 25, 1984 is reinstated and extended pending that new hearing and determination.
The unsworn testimony of the child was sufficient to corroborate her out-of-court description and demonstration of the acts of sexual abuse committed by the respondent (see, Matter *865of Fawn S., 123 AD2d 871). The Family Court erred, therefore, in dismissing the petition for failure to make out a prima facie case. Lazer, J. P., Bracken, Niehoff and Hooper, JJ., concur.